IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                                        FILED
                                                                                       April 1, 2010

                                             No. 09-10570                             Lyle W. Cayce
                                                                                           Clerk

BOBBY DON COOK,

                                                          Plaintiff-Appellant
v.

TARRANT COUNTY, TEXAS; TOM WILDER, District Clerk of Tarrant
County, Texas

                                                          Defendants-Appellees

------------------------------------------------------------------------------------------------------------

                                  Consolidated w/No. 09-10571

PETER HINOJOSA,

                                                          Plaintiff-Appellant
v.

TARRANT COUNTY, TEXAS; TOM WILDER, District Clerk of Tarrant
County, Texas

                                                          Defendants-Appellees



                     Appeal from the United States District Court
                for the Northern District of Texas-Fort Worth Division
                                No. 4:08-CV-00316-A


Before JONES, Chief Judge, and BENAVIDES and PRADO, Circuit Judges.
                         No. 09-10570, cons. w/No. 09-10571

PER CURIAM:*
       The court has carefully considered these consolidated cases in light of the
briefs, oral argument and pertinent portions of the record. Having done so, we
find no reversible error of law or fact and affirm essentially for the reasons
stated by the district court.
                                                                             AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2